Exhibit 10.1.5
AMENDMENT NO. 3 TO THE
TERRA INDUSTRIES INC.
SUPPLEMENTAL DEFERRED
COMPENSATION PLAN
Terra Industries Inc. desires to amend its Supplemental Deferred Compensation
Plan (the “Plan”) on the terms and conditions herein. Accordingly, the plan is
hereby amended as follows:

(a)   Article VI of the Plan shall be amended by adding the following new
section 6.06 therein reading in its entirety as follows:

    “6.06 Early Distribution. The Participant may elect, before or after
Participant’s Retirement or Termination of Service, to receive a distribution
with respect to the value of part or all of the vested portion of the
Participant’s Bookkeeping Account. Any such distribution shall be equal to the
value of the portion of the Participant’s Bookkeeping Account elected, less a
forfeiture penalty of 10% of that value, and the amount distributed shall be in
full satisfaction of the Participant’s rights with respect to the portion of the
account so elected.”

IN WITNESS WHEREOF, the Company has caused this Amendment No. 3 to be executed
by its duly authorized officer as of the 29 day of March, 2002.

            TERRA INDUSTRIES INC.
      /s/ Francis G. Meyer       By Francis G. Meyer       Its Senior Vice
President   

 